Citation Nr: 1626846	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-02 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 through July 1982.  He died in January 2003.  The Appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a Board hearing in February 2016; the transcript is of record.  After the February 2016 hearing, VA received additional evidence consisting of an April 2016 opinion from J. T. Shaw, M.D., with a waiver of RO initial consideration.


FINDINGS OF FACT

1.  The Veteran died in January 2003.  The certificate of death lists the cause of death as metastatic liver cancer.

2.  A November 2010 Board decision denied the Appellant's claim of service connection for the cause of the Veteran's death, finding that there was no relationship between the Veteran's cause of death and his service.

3.  The evidence associated with the claims file subsequent to the November 2010 Board decision includes an April 2016 opinion from a private physician stating that the Veteran's "coronary disease impacted his ability to survive his cancer treatment," relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating such claim.

3.  An October 2011 rating decision conceded exposure to herbicides based on the Veteran's service in the Republic of Vietnam and granted service connection for coronary artery disease (CAD) based on exposure to herbicides from July 11, 2001, the date of receipt of the Veteran's original claim of service connection for CAD.

4.  The service-connected CAD contributed substantially and materially to the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The Veteran's service connected CAD contributed substantially and materially to the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition herein, no further discussion of the duties is necessary.

Generally, an unappealed rating decision on a claim is final based on the evidence of record when it was made, and the claim may not thereafter be reopened or allowed except as otherwise provided by law.  38 U.S.C.A. § 7105.  Decisions by the Board are final.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that whether new and material evidence raises a reasonable possibility of substantiating the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for the cause of the Veteran's death was initially denied in a November 2010 Board decision on the bases that there was no relationship between the Veteran's cause of death and his service.  Since the November 2010 Board decision, the Appellant has advanced an alternative theory of entitlement (that CAD contributed to cause the Veteran's death) and submitted additional evidence in support of her claim, consisting of an April 2016 opinion from J. T. Shaw, M.D.  Specifically, Dr. Shaw "reviewed [the Veteran's] medical records in detail" and opined that the Veteran's "severe underlying coronary disease impacted his ability to survive his cancer;" a theory of entitlement (nexus) not suggested at the time of the November 2010 Board decision.  In fact, at the time of the November 2010 Board decision, CAD was not yet service connected.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of service connection for the Veteran's cause of death has been received.  The evidence provided by the Appellant addresses the previous unestablished fact of a connection between the Veteran's service-connected disabilities and his death.  It is not redundant.  Therefore, reopening of the claim for service connection for the Veteran's death is warranted.

Having reopened the claim of service connection for the cause of the Veteran's death, the Board will consider the matter on the merits.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's certificate of death reflects that he died in January 2003 due to metastatic liver cancer.  See January 2003 Certificate of Death.  An October 2011 rating decision conceded exposure to herbicides based on the Veteran's service in the Republic of Vietnam and granted service connection for coronary artery disease (CAD) based on exposure to herbicides from July 11, 2001, the date of receipt of the Veteran's original claim of service connection for CAD.  The Appellant has testified that, because of his service-connected CAD, the Veteran was unable to fight his cancer, which lead to his death.  

The evidence against the Appellant's claim consists of a December 2013 VA opinion in which the examiner reviewed the Veteran's claims file and stated that there was no "evidence that IHD [ischemic heart disease] prevented bowel from healing or is any [way] related to death of this Veteran."  The examiner further noted that the Veteran "had not recently had cp [chest pain] or any symptoms from known CAD."  

In support of the Appellant's claim, as noted above, in April 2016, Dr. Shaw "reviewed [the Veteran's] medical records in detail" and opined that the Veteran's "severe underlying coronary disease impacted his ability to survive his cancer."

After considering the evidence of record, the Board finds the evidence is at least in equipoise with respect to the likelihood that the Veteran's service-connected disabilities, specifically CAD, contributed substantially and materially to his death; combined to cause death; or aided or lent assistance to the production of death, as articulated in the opinion of Dr. Shaw.  See Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  Accordingly, resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.


ORDER

The application to reopen a claim for service connection for the cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


